ACCEPTED
                                                                                                  01-15-00155-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              4/3/2015 3:51:38 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                           CLERK
Charles R. Wade
4318 Woodmont Street
Houston, Texas 77045
                                                                               FILED IN
                                         April 2, 2015                  1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
The Honorable Christopher A. Prine Clerk                                4/3/2015 3:51:38 AM
First Court of Appeals                                                  CHRISTOPHER A. PRINE
301 Fannin Street                                                               Clerk
Houston, Texas 77002-2066


       Re:    Copy of Pauper's Affidavit filed in Trial Court, Charles Wade v. Harris County:
              Court of Appeal Number: 01-15-00155-CV, Trial Court Case Number 2011-69056;
              In the Court of Appeals for the State of Texas, Frist District.
Dear Clerk:
       Please except my Pauper's Affidavit that was filed in the Trial Court, Case Number 2011-
69056, for the purpose of Filing Fees for the matter in Court of Appeal Number: 01-15-00155-CV.


       Thank you for your assistance in this matter. Please contact me if you have any question.


                                                           Sincerely,

                                                            f4t/J)~
                                                           Charles R. Wade
                                                           4318 Woodmont Street
                                                           Houston, Texas 77045
                                                           Phone: (713) 434-0127
                                                           Fax: (713) 434-0129
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing instrument has been furnished

to Edward J. (Nick) Nicholas, LINEBARGER GOGGAN BLAIR & SAPSON, LLP, 4828 Loop

Central Drive, Suite 600, HOUSTON, TEXAS 77081, the following counsel of record by faxing

to (713) 844-3504, by E-Mail to: ni                              and by electronic filing through

Efile.Texas.gov, properly addressed and transmitted, April, 2, 20.Ll_.




                                                      Charles R Wade, Pro Se
                                                      4318 Woodmont
                                                      Houston, Texas 77045
                                                      713-434-0127

Shelly Raymond Wade
8114 Hideaway Lake Circle
Spring, TX 77389
Efile. Texas.gov

Dr. Alex Melvin Wade, Jr.
01624189
Mark W. Stiles
3060 FM 3514
Beaumont, Texas 77705
United States mail

Dianne Ruth Winzer
Aka Dianne Ruth Wade
13518 Windy Willow Drive
Missouri City, TX 77489
Efile. Texas.gov

Liberace Wade
8152 Scenic Hwy., Ste. C
Baton Rouge, LA 70807
Efile. Texas.gov

Gary Bernard Wade
15206 Wimberly Park Dr.

                                                 2
Houston, TX 77049
Efile. Texas.gov

Patsy Wade
Rt. 4 Box 4860
San Augustine, TX 75972
Efile.Texas.gov

Janice Faye Coleman
16727 Lone Quail Ct
Missouri City, TX 77 489
Efile. Texas.gov

Perdue, Brandon, Fielder, Collins & Mott
Attorneys for Five Corners Improvement District
1235 N. Loop West, Suite 600
Houston, Texas 77008
Via Facsimile: (713) 862-1429

Attorney Annie Briscoe
1217 Prairie Street
Houston, Texas 77002
(713) 270-8732
Efile. Texas.gov




                                                  ~R.W~
                                                  Charles R Wade, Pro Se
                                                  4318 Woodmont
                                                  Houston, Texas 77045
                                                  713-434-0127




                                           3